                     CaseCase 19-487, Document
                          1:95-cr-00942-JPC    64-4, 11/04/2020,
                                            Document             2967545,
                                                       388-3 Filed        Page1
                                                                   11/04/20     of 1
                                                                             Page  13of 13

                                     lJNITED STATES COURT OF APPEALS FOR '.I'.ffE SECOND CIRCUIT .

                    T.l;rargood Marshall U.S. Comthonse 40 Foley Square, New York, NY 10007 Telephone: 212-857-8500

                                                     MOTION INFORMATION STATEMENT

 ~ocketNumber(s):         /7 - l(S 7                                                          Caption [use short title1

 Motlonfor:      pER-M (S/~/0✓               T0 Aff<Yt (
         ,'rJ FD1<l1,1                pA-vpER-,~                                         fdot-1.Pr lol DC4zstt
                                                                                                       y\
 Set forth. below precise, complete statement of relief sought

    . 5&&12.tvfJ AN 7P/01 'tJJ~t&vf
     · O[ CJJvrJ SA. ( 1'rJ oRd&f;, TD

                                                                                                                                              .'
                                                                                                                                  ..

 MOVINGPARTY:          /20N(\\~·ooo/ 0                                OPPOSINGPARTY:
                                                                                                                  -
                                                                                             UN';@\Sl"Afl3 0Ftf}H&0tq.
                                                                                                                              - .. .,
                                                                                                                                        ..


          [}lainiiff                  Onefendant

          ~pen:u~etitioner            Dppellpe/Responde~

. MOV1NGA1TO~Y:              @r-1A'ol VCAS1'0_                        OPPOSJNGATTORNEY:            6-~I:±~ &:ld.y (&U'.f'!j
     ·                           .    [name of a.ttamey, with mm, address, phone· number and e-mai!J                      ·
 . 6~✓ -~-fwe_J               eog~c,7)\)NA-) f/t-,'fr~t(                        :     OcJ£        ST, &liR-Gv<J f2IA2A
     55L( £-ovf-f1 d/6                                                                 tJEvJ           yc)Z/2- 1 N, 1/1 I ODO ;

 Court- Judge/ Agency appealed f r o m : - - - - - - - - - - - - - - - - - : - - - - - - - - - - - - - -

 Please checkapproprla:te boxes:                                         FOR EMERGENCYMOTIONS, MOTIONS FOR STAYS .AND
                                                                         INJUCTIONSPEND:JNGAPPEAL:                             .- .
 Hasmov~DJilie1-m¥'osing collilSel (required by Local Rule 27.1):
       l:jYes LJNo (roq,Jain)::...___ _ _ _ _ _ __
                                                                          Has this request for relief been made below? .       Ue~DN~
                                                                         Has this relief b~en previously sought :in this comt?      Des D o
                                                                         Requested retmn date anc1 explana.tion qf emergency:

 Opposing counsel's position on motion:~ · ·
      · Q;nopposed OopposedLJ.Don'tKnow
 Does opp~ collilSel intend~ response:
           uJY~      0No t:]Don'tKnow
          . ~4


Is oral argument on motion requested?          0Yes     ~(requests for oral argument will not necessarily be granted)
 Has argument date of appeal been set?         0Yes     B'o Ifyes, enter date:,___ _ _ _ _ _ _ __ _ __                        _ _ _ __

. Si.,ona~/)fMoving Attorney:
_ _• ..,_6:--'-'-~.=::....-><
                        -· _·_ _ _ Date:         MAy      /3/d{)~9    Serviceby:OCM/ECF Qother(Attachproofofservice]




Form T-1080 (rev.12-13)
       CaseCase 19-487, Document
            1:95-cr-00942-JPC    64-4, 11/04/2020,
                              Document             2967545,
                                         388-3 Filed        Page2
                                                     11/04/20     of 2
                                                               Page  13of 13




                                                                                           Ronald OCASIO Din : 94A5445
                                                                                    Green Haven Correctional Facility
                                                                                                        594 Route 216
                                                                                                 St ormvilla, NY 12582
                                                                                                         May 1 3, 2019
Clerk's Office
U.S. Court of Appeals
For the Second Circuit
U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re: OCASIO v. United St ates,
           Docket No: 19-487

Dear Clerk of the Court:

       On May 9, 201 9, I received the Strike Order dated May 1 , 201 9,
notifying me that my motion for assignment of Pro-Bono counsel and motion t o
proceed in forms paupsris was remove from your calendar because of a de fect.

       I, now, resubmit the emclosad documents t o this court: a complete
motion for assignment of Pro-Bono counsel and the moti on to proceed in forma
pauperis, as so cure d by ms . I n compli ance to this court's rul e s and
regulations, I served a copy of sai d documents to Sarah Eddy (AUSA) at One St.
Andrew's Plaza, New York, NY 10007.

        On another note , I would like to apprise t his court about something
i mportant : I never raceivad a copy of Docket No. 32, date April Q, 2019--ths
"staying of the successive moti on pending further order of the court ". In this
rega~d, I respectfully request a copy of this order.
       Thank you fo r taking ths tima to address this matter. I remain.


                                                                                                        Respectfully,



                                                                                                        Ronald OCASIO
cc: Fila

                                              ..      _.':
                                                         V
                                                                             ,,
                                                                            "J
                                    ••     ' • I • I ~ ! .:.: I         -
                                                                              'l
                                                                            J•..J




                             L ::i~ .· I ~.' ' :!'.       r'
                                                          _J      I   . . . :' b. ,I VI,
                                                                                     ,7
                                    ·~
       CaseCase 19-487, Document
            1:95-cr-00942-JPC    64-4,
                              Document 11/04/2020, 2967545,
                                         388-3 Filed        Page3
                                                     11/04/20     of 3
                                                               Page  13of 13



Provide' a statement that identifies the relevant facts and makes a showing of likely merit as to
each issue you intend to present on appeal. See Local Rule 24.1

    gc;tv1iJ5          orJ S,fl,l?f?m& Ctufd.;r              £vl1'Nj        1)/ SEssiu✓s;,

 \( .1) <NA\(A , I gg- S . <::%. rfJo <{ 1 /;J if;e,t.f- £8m~/,~ fl- A-

 l)erJ(A-1 or: &Js(l+vh'Dt11rl g/6Jl+s. ple1ti-e_                                     &e£

   8v~H ,+!Eve HoriorJ ri /Gd oJ FE-~,                                          J}o ,d,{}('z.
                                                                                      '
      CaseCase 19-487, Document
           1:95-cr-00942-JPC    64-4, 11/04/2020,
                             Document             2967545,
                                        388-3 Filed        Page4
                                                    11/04/20     of 4
                                                              Page  13of 13




                       UNITED STATES DISTRICT COURT
                                            for the
            ~S~o~v~11f-Et-i~~J~_       DISTRJCT OF ___:.N___:_:E:::::.._riJ---1.0'----7)..L._g--'-.-'.r<..--=--


                                                            )
                                                            )
                       Plaintiff                            )
                                                            )

                                                            ~
               v.
                                                                    Case No.         Jq -l(J-7
                                                            )
                                                            )
                       Defendant                            )
                                                            )

                         AFFIDAVIT ACCOMPANYING MOTION
                    FOR PERMISSION TO APPEAL IN FORMA PAUPERIS



Affidavit in Support of Motion                          Instructions

  I swear or affirm under penalty of perjury             Complete all questions in this application and
that, because of my poverty, I cannot prepay            then sign it. Do not leave any blanks: if the
the docket fees of my appeal or post a bond for         answer to a question is "0," "none," or "not
them. I believe I am entitled to redress. I swear       applicable (N/A)," write that response. If you
or affirm under penalty of perjury under United         need more space to answer a question or to
States laws that my answers on this form are            explain your answer, attach a separate sheet of
true and correct. (28 U.S.C. § 1746; 18 U.S.C.          paper identified with your name, your case's
§ 1621.)                                                docket number, and the question number.


 Signed:                                                  Date:         HA-cJ         13 , i9-0/ '7
                                                                                '

Myissuesonappealare:fd.£/yt'r{) ON Suff2H.16 Wu/2:t /2.v/,Wj 1>J
 S£SS1oiJ..S {. D1'N!tlfl0 !3fS, Q; I Jolf; wl./-i'clf: <.SI-lows. 8
  1)e._t-lf!\[ Of' Corfrsr, f tl6'otJi1( £t'6ifr & ,
l.     For both you and your spouse estimate the average amount ofmoney receivedfrom each
       of the following sources during the past 12 months. Ac/just any amount that was received
       weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use
       gross amounts, that is, amounts before any deductions for taxes or otherwise.

                                                                                                                  Rev. 12.1.2018
          CaseCase 19-487, Document
               1:95-cr-00942-JPC    64-4, 11/04/2020,
                                 Document             2967545,
                                            388-3 Filed        Page5
                                                        11/04/20     of 5
                                                                  Page  13of 13
      '

Income source                             Average monthly                 Amount expected next
                                          amount during the past          month
                                          12 months
                                          You            Spouse           You         Spouse

Employment                                $     n        $    tiA         $     0        $   NA
Self-employment                           $     D        $    NA          $     0        $    tJA
Income from real property ( such as       $              $                $              $
rental income)                                  D             NA                V            J 1t
Interest and dividends                    $      0       $    tJ A        $     V        $    JA
Gifts                                     $      0       $     NA         $     D        $   NA
Alimony                                   $      '0      $     ,JP,       $     V        $    IJA
 Child support                            $     'D       $     NA         $     D        $    NA
Retirement (such as social security,      $              $                $              $
pensions, annuities, insurance)                  0            Ntl     ,
                                                                                V            ,JA
Disability (such as social security,      $              $                $              $
insurance payments)                             f)            Af1t              0             tfA-
Unemployment payments                     $      D       $    ti1t        $     V        $    tJ1r
 Public-assistance (such as welfare)      $      0       $    Af /Jr      $     0        $     ;JfJ
 Other (specify):                         $              $                $              $
                                                 'O           NI+               0             tllJ
     Total monthly income:                 $              $               $              $
                                                'O            rJ A-           1)             Alff-
2.        List your employment history for the past two years, most recent employer first. (Gross
          monthly pay is before taxes or other deductions,)



 Employer               Address                          Dates of employment         Gross
                                                                                     monthly pay
                                                                                     $

                                                                                     $

                                                                                     $


                                                                                             Rev. 12.1.2018
       CaseCase 19-487, Document
            1:95-cr-00942-JPC    64-4, 11/04/2020,
                              Document             2967545,
                                         388-3 Filed        Page6
                                                     11/04/20     of 6
                                                               Page  13of 13




3.     List your spouse's employment history for the past two years, most recent employer first.
       (Gross monthly pay is before taxes or other deductions.)

 Employer            Address                           Dates of employment          Gross
                                                                                    monthly pay

                                                                                    $
                                                                                    $

                                                                                    $



4.     How much cash do you and your spouse have? $        NA-
       Below, state any money you or your spouse have in bank accounts or in any other
       financial institution.

 Financial Institution         Type of Account         Amount you have        Amount your
                                                                              spouse has

                                              ,...,
                                                       $       0              $     V
                                                       $        0             $     ()
                                                       $         0            $

Ifyo11 are a prisoner seeking to appeal a j11dgment in a civil action or proceeding, yo11 m11st
attach a statement certified by the appropriate instit11tional officer showing all receipts,
expendit11res, and balances d11ring the last six months in yo11r instit11tional acco11nts. Ifyou
have m11ltiple accounts, perhaps because you have been in multiple institutions, attach one
certified statement of each acco11nt.

5.     List the assets, and their values, which you own or your spouse owns. Do not list clothing
       and ordinary householdfarnishings.

 Home                            Other real estate               Motor vehicle #1
                 -
 (Value)$     NONE               (Value)$    NDNC                 (Value)$        !'lod8
                                                                 Make and year:    ;JtJ N£
                                                                 Model:            NONE
             tiorJE-                        t/orJE               Registration#:     tJoAIE

                                                                                         Rev. 12.1.2018
       CaseCase 19-487, Document
            1:95-cr-00942-JPC    64-4, 11/04/2020,
                              Document             2967545,
                                         388-3 Filed        Page7
                                                     11/04/20     of 7
                                                               Page  13of 13




 Motor vehicle #2               Other assets                       Other assets
 (Value)$                       (Value)$                           (Value)$   rJorJE
 Make and year:
 Model:
 Registration#:


6.     State every person, business, or organization owing you or your spouse money, and the
       amount owed

 Person owing you or your spouse         Amount owed to you           Amount owed to your
 money                                                                spouse
                                         $                            $           DN£
                                         $                            $           DN r;:,
                                         $
                                                          ,...._
                                                                      $       tJncJ£
                                         $               c            $           o('iE,

7.     State the persons who rely on you or your spouse for support.

 Name [or, if under 18, initials only]                 Relationship                         Age
                    DNE
                                                                                            /l)Dt,)£
                         E




                                                                                        Rev. 12.1.2018
        CaseCase 19-487, Document
             1:95-cr-00942-JPC    64-4, 11/04/2020,
                               Document             2967545,
                                          388-3 Filed        Page8
                                                      11/04/20     of 8
                                                                Page  13of 13



        '
8.      Estimate the average monthly expenses ofyou and your family. Show separately the
        amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
        quarterly, semiannually, or annually to show the monthly rate.

                                                                      You              Your Spouse
 Rent or home-mortgage payment (including lot rented for              $                $
 mobile home)
        Are real estate taxes included?   OYes ONo
        Is property insurance included?   OYesONo                         NONE             Aloe/£
 Utilities (electricity, heating fuel, water, sewer, and telephone)   $   NON£         $   AloJ'b,
 Home maintenance (repairs and upkeep)                                $   r,b)NE       $    NDNS
 Food                                                                 $   1\fvJe..._   $   ;JoJ£
 Clothing                                                             $   NoNE         $   JJ1uJr;.
 Laundry and dry-cleaning                                             $   NDN£         $   !'lad£:
 Medical and dental expenses                                          $   NDNG         $   /\lorJE
 Transportation (not including motor vehicle payments)                $   tJurJ£       $   ,,foe-if
 Recreation, entertainment, newspapers, magazines, etc.               $   NorJt;       $   JVbC'JE
 Insurance (not deducted from wages or included in mortgage payments)
        Homeowner's or renter's:                                      $     NorJr;     $    NoJE
        Life:                                                         $   NT>r-Jr;;,   $     1lu/\J£
        Health:                                                       $     NcJNG      $     AiDN£
        Motor vehicle:                                                $   NDNE         $     NorvE
            Other:                                                    $     /\(ON£     $     WbN&
 Taxes (not deducted from wages or included in mortgage               $                $
 payments) (specify):                                                     tforJB            NtJAiE
 Installment payments
        Motor Vehicle:                                                $   N7.!IJE      $    t!otJ£
            Credit card (name):                                       $   Nat-1£       $     No,tJ1;;,
        Department store (name):                                      $   Nb"1£        $    NotJ5
            Other:                                                    $   ✓01✓2        $    NONE


                                                                                             Rev. 12.1.2018
.   ., '          CaseCase 19-487, Document
                       1:95-cr-00942-JPC    64-4, 11/04/2020,
                                         Document             2967545,
                                                    388-3 Filed        Page9
                                                                11/04/20     of 9
                                                                          Page  13of 13



           Alimony, maintenance, and support paid to others               $           ()           $    rJ /Jr
           Regular expenses for operation of business, profession, or     $                        $
           farm ( attach detailed statement)                                          D                 tJfJ,
           Other (specify):                                                $      0                $    NA
                 Total monthly expenses:                                   $          0            $    NA

       9.        Do you expect any major changes to your monthly income or expenses         01'   in your assets or
                 liabilities during the next 12 months?

                 DYes ~ o                I~ yes, describe on an attached sheet.
r

       10.       Have you spent - or will you LJpend~tmy money for expenses or attorney fees in
                 connection with this lawsuit?  Yes t:]No

                 Jfyes, how much?$


       11.       Provide any other information that will help explqn;i'!_hyyou cannot J;Jay the,d,ocket fees
                 for yozir appeal. J.. A-M C!,vR.R£:t'1f /1./ I N CAl<'-C.~                  A-J
                                                                                               (A_ 0 N(       V
                   t AP-...tJ :fl.(p ,oo c(o((fll.S, \JJ~i:!.-\y M<A C.AN ND I        A-mtc( ·ro ()/lrl(
                     ·n¾_ t::.S-ls:&,                                             .

       12.       State the city and state ofyour legal residence·
                   .STOP-t"'l'{( 1l5 J   NEW '(v(Lf(.
                 Your daytime phone number:

                 Your age:    5 d-      Youryearsofschooling::)       \fE/tP-S, o{: C.o((£6E.




                                                                                                           Rev.12.1.2018
'    .    CaseCase 19-487, Document
               1:95-cr-00942-JPC    64-4, 11/04/2020,
                                 Document             2967545,
                                            388-3 Filed        Page10
                                                        11/04/20  Pageof10
                                                                         13of 13




     Alimony, maintenance, and support paid to others                $      NOtJf      $     ;../odf
     Regular expenses for operation of business, profession, or      $                 $
     farm (attach detailed statement)                                       tloJ-f          NDNS
                                                                                                r   I


     Other (specify):                                                $       NON£       $     NoNG
            Total monthly expenses:                                  $      NONE        $   IVDN5


    9.     Do you expect any major changes to your monthly income or expenses or in your assets or
           liabilities during the next 12 months?

            DYes ~ o               If yes, describe on an attached sheet.



    10.    Have you spent - or will you tJpend~ -_,pny money for expenses or attorney fees in
           connection with this lawsuit?   Yes L::fNo

           ffyes, how much?$


    11.    Provide any other information that_will )/elp exP.lqin why you cannot pay the docket fees
           foryourappeal. I A-M Cv/2{2&/f(V IN {!_M!f.11:fl..../f-TEt( ,4/./tJ( OrJ(tf
            MPr ~ JI~, 5 n d of/1/12S /Jvtt-P-.1 y ¥d....WND1 IJi:p,,,fZcLM /fmf-t,{£1(
              No R- pA~ '7)/-£ :rt£ .
    12.    State the city and state ofyour legal residence
             6'10~\{i'l(f,         NEw Vof2.-f<..
           Your day_til'!.e phone number:
                  f\J DNE
           Your age:    5   :J     Your years ofschooling: ;)     YW-8 0/2 (!o//f6£-,




                                                                                               Rev. 12,1.2018
                                     CaseCase 19-487, Document
                                          1:95-cr-00942-JPC    64-4, 11/04/2020,
                                                            Document             2967545,
                                                                       388-3 Filed        Page11
                                                                                   11/04/20  Pageof11
                                                                                                    13of 13
                                                                                  i
                                                     STATE OF NEW YORK DEPARTMENT OF CORRECTIONAL SERVICES
                                                             GREEN HAVEN     CORRECTIONAL FACILITY
                                                     INMATE STATEMENT FOR THE PERIOD 11/01/18 THRU 11/30/18
                     ***************************************************************************************************
                      **     NAME:OCASIO RONALD                  DEPT ID:94A5445   CELL LOC:OD-02-021 NYSID:06796122P *  *
                     *****************************************************************************************************
                                                                                  I

     FACILITY                 DATE         ----TRANSACTION----       TR-NUM.    RECEIPTC+l    DISBURSC-J   COLLECTED AMT   STATEWIDE      STATEWIDE
                                                  !COMMENTS)                                                               SPENDABLE       ACCT BAL
                                           STARTING BALANCE AT GREEN HAVEN                                                                 89.64
                                           BALANCE FORWARD                                                      31.40       58.24          89.64
     GREEN   HAVEN       11/01/18     PAYROLL RCPT                   116403            7.75                       .oo       65.99           97.39
     GREEN   HAVEN       11/04/18     ELECTRONIC RECEIPT             AB3102l      I   50.00                       .oo      115.99          147.39
     GREEN   HAVEN       11/08/18     COMM BUY                                                    67.82           .oo       48.17           79.57
     GREEN   HAVEN       11/08/18     PAYROLL RCPT                   116403            7.75                       .oo       55.92           87.32
     GREEN   HAVEN       11/15/18     PAYROLL RCPT                   116403            7.75                       .oo       63.67           95.07
     GREEN   HAVEN       ll/16/18     POSTAGE                                                      7.62           .oo       56.05           87.45
     GREEN   HAVEN       11/21/18     PAYROLL RCPT                   116403            6.20                       .00       62.25           93.65
     GREEN   HAVEN       11/23/18     COMM BUY                                                    55.80           .00      . 6.45           37.85
     GREEN   HAVEN       11/29/18     PAYROLL RCPT                   116403            6.20                       .00       12.65           44.05
                                           MONTHLY ENDING TOTALS                      85.65      131.24         31.40       12.65           44.05

                                               ENDING BALANCE AT GREEN HAVEN                                                                44.05
                                     20%   OF AVERAGE 6 MO SPENDABLE BALANCE          12.99   20% OF AVERAGE 6 MO DEPOSIT AMT          19.74

                                               LAGGED PAYROLL, DAYS LAGGED - 15 AMOUNT LAGGED -     8.60
                                               THIS AMOUNT WILL BE ADDED TO YOUR ACCOUNT UPON RELEASE ONLY

                 ------------------------------------------------ ENCUMBRANCE BREAKDOWN-------------------------------------------------
                      REASON ----     DATE IMPOSED   --- NOTES ---        TOTAL OWED COL MTDATE COL TO-DATE BALANCE DUE CNTY/ORI CASE
                 GATE MONEY             07/31/14    AUTO GATE MONEY        31.40         .00       31.40         .00
                          *    ENCUMBRANCES ESTABLISHED AND PAID IN THE CURRENT MONTH.




 A




•'
            CaseCase 19-487, Document
                 1:95-cr-00942-JPC    64-4, 11/04/2020,
                                   Document             2967545,
                                              388-3 Filed        Page12
                                                          11/04/20  Pageof12
                                                                           13of 13


        DNiTED STATES-COURT OF APPEALS FOR.THE SECOND CIRCillT
          -~
    '
    CAPTION:

    ~A~ocJ-'--'-'-ec~id~O~rAB.~lo~v.                       CERTIFICATE OF SERVICE
     urJ i±Eti ~                                           DocketN~ber: / '7 -l(g?

       Of:. AMW CA: .

                                                        , hereby.certify under penalty of perjury that on




by (select aJl applicable)* .

                                  ~~d States Mail
                                  D Federal E:x:ptess
            --                    : rOve~ht Mail
                                    Facsimile ·
            •                     0Ectnall
                    1             D Hand delivery                 .                   .
                   11                            .
on the followmgparties·(coroplete alllnfotmation and add additional pages· as necessary):

                                                              j              •    )
                                                                                                  /DD07
N8ll'.).e                       Aqdtess                               . City '            State    Zip Code


Name                            Address                               City                State   Zip Code


Name                           · Address                              City                State   Zip Code
                                                          \
~fame                           Address                               City                State   Zip Code .
I




                Today's Date                                                     Signature

~ different methods    of service have· been used on different parties, please indicate on a separate
page, the type of service used for each respective party,            .                    .


Certificate of Service Form
                                                                                                       'i
                              CaseCase 19-487, Document
                                   1:95-cr-00942-JPC    64-4, 11/04/2020,
                                                     Document             2967545,
                                                                388-3 Filed        Page13
                                                                            11/04/20  Pageof13
                                                                                             13of 13     i,
                                                                                                       ''




                        r
                       .•d
         ,~_: .1        -
                   '   '~
                        '
                       ·r-:
         ,-";'
                        ""

                                                                                                        ·,
                                                                                                            I,




                                                                                                            i1




n
::::-
::::-

---
::::::




                                                                                                        , II
                                                                                                         .:1




                                                                                                              i   I
                                                                                                                  I
                                                                                                                  I
                                                                                                                  I
